COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
  DALLAS PETROLEUM GROUP, LLC/
  RCPTX, LTD. AND ROYALTY                         §               No. 08-17-00017-CV
  CLEARINGHOUSE, LTD.,
                                                  §                      Appeal from
         Appellant/Cross-Appellants,
                                                  §                   143rd District Court
  v.
                                                  §             of Loving County, Texas
  RCPTX, LTD. AND ROYALTY
  CLEARINGHOUSE, LTD./DALLAS                      §                    (TC # 15-04-828)
  PETROLEUM GROUP, LLC,
                                                  §
         Appellee/Cross-Appellee.
                                                  §


                                        JUDGMENT

       The Court has considered this cause on agreed motion to dismiss and concludes the motion

should be granted and the appeal should be dismissed, in accordance with the opinion of this Court.

We therefore dismiss the appeal. We further order Appellant to pay all costs of this appeal. We

further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF NOVEMBER, 2017.



                                      ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rodriguez, and Palafox, JJ.